      Case: 4:20-cv-00067-SA-JMV Doc #: 22 Filed: 02/05/21 1 of 1 PageID #: 809



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


CASSIE LAVON SCOTT                                                                      PLAINTIFF

V.                                                                    NO. 4:20CV00067-SA-JMV

COMMISSIONER OF SOCIAL SECURITY                                                       DEFENDANT




               ORDER ADOPTING REPORT AND RECOMMENDATIONS

       Upon consideration of the record of this case, the Court finds that the Report and

Recommendations (“R&R”) of the United States Magistrate Judge dated January 11, 2021, was

on that date filed; the parties were duly notified; more than fourteen days have elapsed since notice

of said R&R; and no objection thereto has been filed by any party. The Court is of the opinion

that the R&R should be approved and adopted as the opinion of the Court.


       It is, therefore, ORDERED:


       1. That the R&R of the United States Magistrate Judge dated January 11, 2021, is hereby

approved and adopted as the opinion of the Court.
       2. That Plaintiff’s motion to dismiss appeal [20] is GRANTED pursuant to Federal Rule

of Civil Procedure 41(a)(2).

       3. That the Clerk is directed to CLOSE this case.


         This 5th day of February, 2021.



                                                      /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
